UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7250


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES PYNE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00018-AW-3)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Pyne, Appellant       Pro Se.        Barbara Suzanne Skalla,
Assistant United States       Attorney,     Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     Pyne     appeals     the    district      court’s    order

summarily     denying     his     motion     for    continued      recusal        and

disqualification.        We     have   reviewed     the   record    and    find    no

reversible    error.      Accordingly,       we    affirm   the    order    of    the

district court.        See United States v. Pyne, No. 8:04-cr-00018-

AW-3 (D. Md. June 18, 2009).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                        2